                                             Case 3:20-cv-03577-EMC Document 19 Filed 11/04/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RESILIENT FLOOR COVERING                             Case No. 20-cv-03577-EMC
                                        PENSION FUND, et al.,
                                   8
                                                        Plaintiffs,                          ORDER RE SUPPLEMENTAL
                                   9                                                         BRIEFING AND/OR EVIDENCE
                                                  v.
                                  10                                                         Docket No. 17
                                        FLOOR COVERING CONTRACTS,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiffs are the Resilient Floor Covering Pension Fund and its Board of Trustees. They

                                  15   have filed suit against Defendant Floor Covering Contracts (“FCC”), a sole proprietorship,

                                  16   seeking to collect delinquent withdrawal liability. The Court has reviewed Plaintiffs’ motion for

                                  17   default judgment and hereby orders Plaintiffs to provide supplemental briefing and/or evidence in

                                  18   support of the motion. See Fed. R. Civ. P. 55(b)(2) (providing that a court may conduct hearings

                                  19   when, to enter or effectuate judgment, it needs to establish the truth of any allegation by evidence

                                  20   or investigate any other matter). Specifically, the Court orders Plaintiffs to provide supplemental

                                  21   briefing and/or evidence as follows.

                                  22            1.     Plaintiffs shall explain what the factual basis is for their assertion that FCC

                                  23   completely withdrew from the Pension Fund. See Compl. ¶ 11; 29 U.S.C. § 1383. Plaintiffs shall

                                  24   also provide supporting evidence.

                                  25            2.     Plaintiffs shall provide copies of the relevant contracts (such as the collective

                                  26   bargaining agreement) which bound FCC to pay contributions to the Pension Fund. See Compl. ¶

                                  27   10.

                                  28            3.     Plaintiffs shall provide copies of the letters to FCC that are referenced in the
                                          Case 3:20-cv-03577-EMC Document 19 Filed 11/04/20 Page 2 of 2




                                   1   complaint. See, e.g., Compl. ¶¶ 13, 15-16 (referring to letters dated April 18, 2016, and February

                                   2   8, 2017, as well as a communication on June 29, 2016).

                                   3           Plaintiffs shall file with the Court, and serve on FCC, the supplemental briefing and/or

                                   4   evidence within a week of the date of this order. The service on FCC shall also include a copy of

                                   5   this order.

                                   6

                                   7           IT IS SO ORDERED.

                                   8
                                   9   Dated: November 4, 2020

                                  10

                                  11                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
